UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 12b-25 Commission File Number:000-1003933 NOTIFICATION OF LATE FILING (Check One): [] Form10-K[] Form11-K[] Form20-F[X] Form10-Q[] FormN-SAR [] FormN-CSR For Period Ended: June 30, 2008 []Transition Report on Form10-K []Transition Report on Form20-F []Transition Report on Form11-K []Transition Report on Form10-Q []Transition Report on FormN-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the items(s) to which the notification relates: PART I — REGISTRANT INFORMATION Full name of registrant: NEXTPHASE WIRELESS, INC. Former name if applicable: Address of principal executive office (street and number): 300 S.
